J-S63003-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: DAVID LOVELL BREWSTER               :   IN THE SUPERIOR COURT OF
                                               :         PENNSYLVANIA
                                               :
                                               :
    APPEAL OF: DAVID LOVELL                    :
    BREWSTER                                   :      No. 1082 EDA 2019

                 Appeal from the Order Entered March 22, 2019
              In the Court of Common Pleas of Philadelphia County
              Civil Division at No(s): January Term, 2019, NO. 704


BEFORE:      GANTMAN, P.J.E., MURRAY, J., and STRASSBURGER, J.*

MEMORANDUM BY GANTMAN, P.J.E.:                       FILED DECEMBER 03, 2019

        Appellant, David Lovell Brewster, appeals from the order entered in the

Philadelphia County Court of Common Pleas, which denied his petition for

name change. We affirm.

        The trial court opinion set forth the relevant facts and procedural history

of this case. Therefore, we have no reason to restate them.

        Appellant raises the following issue for our review:

           WHETHER THE [TRIAL] COURT ERRED WHEN IT REFUSED
           TO ACKNOWLEDGE THE LIBERTIES INVOKED BY THE FIRST
           AMENDMENT OF THE UNITED STATES CONSTITUTION
           BEING IN A PREFERRED POSITION TO THE STATUTORY
           PROVISION USED TO DENY APPELLANT.

(Appellant’s Brief at 8).

        After a thorough review of the record, Appellant’s brief, the applicable

law, and the well-reasoned opinion of the Honorable Edward C. Wright, we

____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S63003-19


conclude Appellant’s issue merits no relief.          The trial court opinion

comprehensively discusses and properly disposes of the question presented.

(See Trial Court Opinion, filed May 21, 2019, at 2-3) (finding: Appellant was

on county probation and state parole at time of hearing on his petition for

name change; court properly denied petition under 54 Pa.C.S.A. § 702(c),

which prohibits name change when person is subject to probation or parole;

Appellant waived any issue concerning trial court’s alleged conflict of interest,

for failure to raise that claim at hearing). Accordingly, we affirm on the basis

of the trial court’s opinion.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/3/19




                                      -2-
                                                                        Circulated 11/18/2019 10:51 AM



         IN THE COURT OF COMMON PLEAS OF PHILADELPHIA COUNTY
                 FIRST JUDICIAL DISTRICT OF PENNSYLVANIA
                           TRIAL DIVISION - CIVIL

IN RE: DAVID LOVELL                                           1082 EDA 2019
BREWSTER

                                                              Lower Court No. 190100704
APPEAL OF : DAVID LOVELL BREWSTER



                                              OPINION

       David Lovell Brewster ("Appellant") appeals from the trial court's March 22, 2019, order

denying Petitioner's Petition for Change of Name.

FACTUAL AND PROCEDURAL BACKGROUND

       On January ll , 2019, Appellant filed a Petition for Change of Name. On March 22, 2019,

a hearing was held on Appellant's Name Change Petition. Appellant sought to change his name

from "David Lovell Brewster" to "david brewster (YHWH)" pursuant to 54 Pa. C.S.A. §701. On

March 22, 2019, the trial court denied the petition, given that at the time of the hearing Appellant

was subject to the parole jurisdiction of the Pennsylvania Board of Probation and Parole. 54 Pa.

C.S. §702(c)(l).

       On April 3, 2019, Appellant timely filed a Notice of Appeal to the Pennsylvania Superior

Court ("Superior Court"), which appeal Superior Court docketed at 1082 EDA 2019. On April

24, 2019, the trial court ordered Appellant to file a concise statement of errors complained of on

appeal pursuant to Pa. R.A.P. l 925(b). On May 2, 2019, Appellant timely filed a ��dse,._._,
                                                                                     c> -:         ==
                                                                                                            .. . .....
                                                                                     -·:
statement of errors complained of on appeal.                                         2���..        �;
                                                                                     t: -: .       )::,,a
                                                                                                   -<
                                                                                                   N




                                                                                               � · ..'
                                                                                               ;

                         In Re: David Lovell Brewster-OPFLD



                          11111111111111111111111111
                                 19010070400020
DISCUSSION

             On appeal, Appellant claims: (A) that the trial court circumscribed Petitioner's Federal

Constitutional Rights by denying his Name Change Petition; and, (B) that the trial court had a

conflict of interest in the underlying Name Change Petition.

        I.      Petitioner's Claim That The Trial Court Circumscribed Petitioner's Federal

                Constitutional Rights By Denying His Name Change Petition Is Unsupported As

                The Trial Court Was Merely Complying With 54 Pa. C.S. §702(c)

         The sole function of a name in Pennsylvania is to identify the person whom it is intended

to designate. Department of Public Assistance of Com. of Pa. v. Reustle, 358 Pa. 111, 56 A.2d

221 ( 1948). Pennsylvania statute codifies the common law by providing for formal change of

name judicial proceedings. 54 Pa. C.S. §701 et seq.; In re Benner by Cassidy, 516 A.2d 59 (Pa.

Super. 1986). Pennsylvania places limitations on name changes by convicted felons. 54 Pa. C.S.

§70l(b), 702(c). 54 Pa. C.S. §702, entitled "Change by order of court," provides, in pertinent

part:

             (c) Convicted felons.--

                    ( 1) The court may order a change of name for a person convicted of a felony,

                    subject to provisions of paragraph (2), if:

                            (i) at least two calendar years have elapsed from the date of completion of

                            a person's sentence and that person is not subject to the probation or

                            parole jurisdiction of any court, county probation agency or the

                            Pennsylvania Board of Probation and Parole;

See 54 Pa.C.S. §702(c)(l)(i) (emphasis added).




                                                      -2-
           On March 22, 2019, a hearing was held on Appellant's Name Change Petition. At the

aforementioned hearing the trial court questioned Appellant about his criminal history and the

following exchange took place:

           THE COURT: All right. Your criminal history -- I want to jump right to the constraints

           regarding the name change as it relates to the criminal history; make sure you qualify.

           am guessing you're no longer incarcerated; no longer serving.

           MR. BREWSTER: I'm currently on County probation and State parole.

See March 22, 2019, Certified Record at 3-4�.

           As Appellant was subject to both Philadelphia County and Pennsylvania State Parole at

the time of the hearing, the trial court properly denied the Petition pursuant to 54 Pa. C.S.

§702(c).

     II.      Petitioner's Claim That The Trial Court Had A Conflict Of Interest In The

              Underlying Name Change Petition Was Not Argued At TriaJ And Was

              Therefore Waived On Appeal

           Generally, a party must raise an issue before the trial court before they are able to raise it

on appeal. Pa. R.A.P. 302(a); Commonwealth v. Mason, 130 A.3d 601, 639 n.47 (Pa. 2015)

("(A] l 925(b) statement can ... never be used to raise a claim in the first instance."); Stange v.

Janssen Pharm., Inc., 179 A.3d 45, 63-64 (Pa. Super. Ct. 2018) (finding that the issues not raised

in motions before the trial court to be waived on appeal). In other words, if a party does not raise

an issue before the trial court, then the party waives their right to raise that issue on appeal. Id.;

Mason, 130 A.3d at 639 n.47; Stange 179 A.3d at 63-64. Here, Petitioner waived the issue of the

trial court's supposed conflict of interest on appeal as he failed to raise the issue at the

underlying hearing.



                                                     -3-
CONCLUSION

       For the reasons set forth above, the Superior Court should affirm the trial court's

decision.



BY THE COURT:




                                               -4-